Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 07/28/21, claims 27 and 40-41 have been amended.  The art and 112 rejections have been withdrawn in view of the amendment.

Allowable Subject Matter
Claims 27-42 are allowed.

The following is an examiner’s statement of reasons for allowance: Vos et al or Gamble alone and/or in combination with Sun and Lee et al lacks teaching a controller configured to control movement of the spray nozzle relative to the substrate and the speed of delivery of the masking material close to the substrate from the source feed, such that, the speed of movement of the spray nozzle relative to the substrate is substantially equal to the speed of delivery of the masking material from the source feed.  Rouaud (US 2014/0329013A1) teaches (see Abstract Figs 1, 5-6 and para [0024]) a computer implemented system of coating a workpiece having a moving coating applicator and a mask mounted to a masking robot (see Figs 5-6 and para [0024]), wherein the applicator 112 moves with a greater speed than the mask 126a which travels along a path. Prior art of record does not disclose or suggest a system for applying a paint medium to a substrate using a masking material, the system comprising, among others (see claim 27), a source feed for delivering a quantity of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/